Exhibit 10.1

 

ACQUISITION RIGHT OF FIRST NEGOTIATION AGREEMENT

This Acquisition Right of First Negotiation Agreement (the “Agreement”) is
entered into this 3rd day of November, 2006 (the “Effective Date”), by and among
Crdentia Corp., a corporation organized and existing under the laws of the State
of Delaware (the “Company”) and MedCap Partners L.P., C. Fred Toney and James D.
Durham (the “Buyers”).  The Company and the Buyers may each be referred to
herein individually as a “Party” and collectively as the “Parties.”

BACKGROUND

A.            In connection with the Buyers’ transfer of $1,000,000 to a cash
collateral account for the benefit of the Company,to facilitate the additional
borrowing by the Company from Bridge Healthcare Finance, LLC (the “Advance”),
iVOW, Inc. (“iVOW”) the Company and the Buyers have entered into that certain
Stock Pledge Agreement, by and between the Company, iVOW and the Buyers, dated
as of even date hereof (the “Stock Pledge Agreement”), pursuant to which the
Company and iVOW have granted to the Buyers a security interest in 100% of the
outstanding stock of Sound Health Solutions, Inc. (“SHS”), a wholly-owned
subsidiary of iVOW.

B.            The Company, iVOW Acquistion Corp. and iVOW have entered into that
certain Agreement and Plan of Merger dated September 20, 2006 (the “Merger
Agreement”), pursuant to which the Company has agreed to acquire iVOW for
$3,500,000 in Crdentia common stock, subject to adjustment, subject to the
approval of Crdentia and iVOW common stockholders and other closing conditions
(the “Merger”).

C.            As a condition precedent to the Buyers providing the Advance, the
Company has agreed to grant the Buyers an exclusive right of first negotiation
of the terms of any agreement to acquire all or a majority of SHS (whether by
merger, purchase of SHS’s outstanding stock or purchase of SHS’s assets, or
other similar transaction) (any such agreement, a “SHS Transaction Agreement”)
during the Negotiation Period, as that term is defined below.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:


1.                                      DEFINITIONS.

As used in this Agreement, the following capitalized terms have the indicated
meanings:


1.1.         AFFILIATE(S).  “AFFILIATE(S)” MEANS, AS OF ANY POINT IN TIME AND
FOR SO LONG AS SUCH RELATIONSHIP CONTINUES TO EXIST WITH RESPECT TO ANY PERSON,
ANY OTHER PERSON WHICH CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL
WITH SUCH PERSON.  A PERSON SHALL BE REGARDED AS IN CONTROL OF ANOTHER PERSON IF
IT OWNS OR CONTROLS MORE THAN 50% OF THE EQUITY SECURITIES OF THE SUBJECT PERSON
ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS (OR, IN THE CASE OF A PERSON THAT
IS NOT A CORPORATION, FOR THE ELECTION OF THE CORRESPONDING MANAGING AUTHORITY).

1


--------------------------------------------------------------------------------





 


1.2.         PERSON.  “PERSON” MEANS ANY INDIVIDUAL OR LEGAL ENTITY.


1.3.         THIRD PARTY.  “THIRD PARTY” MEANS ANY PERSON OTHER THAN THE
COMPANY, THE BUYERS OR THEIR RESPECTIVE AFFILIATES.


2.                                      RIGHT OF FIRST NEGOTIATION.


2.1.         COMMENCING AT THE EFFECTIVE TIME OF THE MERGER (AS THAT TERM IS
DEFINED IN THE MERGER AGREEMENT), PRIOR TO COMPANY NEGOTIATING A SHS TRANSACTION
AGREEMENT WITH A THIRD PARTY, THE COMPANY SHALL GIVE THE BUYERS A PERIOD OF
THIRTY (30) DAYS TO NOTIFY THE COMPANY WHETHER THE BUYERS DESIRE TO ENTER INTO A
SHS TRANSACTION AGREEMENT WITH THE COMPANY ON MUTUALLY AGREEABLE AND
COMMERCIALLY REASONABLE TERMS AND CONDITIONS FOR SUCH TRANSACTION.  IF THE
BUYERS TIMELY NOTIFY THE COMPANY IN WRITING OF SUCH DESIRE, THEN THE PARTIES
SHALL NEGOTIATE IN GOOD FAITH AND ATTEMPT TO REACH MUTUAL AGREEMENT UPON SUCH
TERMS AND CONDITIONS FOR SUCH SHS TRANSACTION AGREEMENT DURING THE PERIOD
COMMENCING AT THE EFFECTIVE TIME OF THE MERGER  AND EXTENDING UNTIL THE DATE
THAT IS SIXTY (60) CALENDAR DAYS FOLLOWING THE EFFECTIVE TIME OF THE MERGER (THE
“NEGOTIATION PERIOD”).


2.2.         IF THE BUYERS DO NOT TIMELY NOTIFY THE COMPANY OF THEIR INTEREST IN
ENTERING INTO SUCH A SHS TRANSACTION AGREEMENT, OR IF UPON EXPIRATION OF THE
NEGOTIATION PERIOD THE PARTIES ARE UNABLE TO AGREE UPON SUCH TERMS AND
CONDITIONS, THEN THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE BUYERS
UNDER THIS AGREEMENT AND SHALL BE FREE TO ENTER INTO A SHS TRANSACTION AGREEMENT
WITH ANY THIRD PARTY ON ANY TERMS THAT THE COMPANY DETERMINES IN ITS SOLE
DISCRETION, AND THE COMPANY SHALL HAVE NO OBLIGATION TO OFFER ANY SUCH TERMS TO
THE BUYERS.


2.3.         THE COMPANY AGREES THAT SHOULD THE COMPANY AND THE BUYERS AGREE ON
THE TERMS OF THE ACQUISITION OF SHS, THE ADVANCE SHALL BE CREDITED AGAINST THE
APPLICABLE PURCHASE PRICE.  ANY PORTION OF THE ADVANCE NOT SO UTILIZED SHALL BE
REPAID ON JANUARY 31, 2007 BY THE COMPANY TO THE BUYERS WITH A 20% PREMIUM OR
RISK FACTOR THEREON (I.E. IF THE ENTIRE $1,000,000 IS REPAID, THE PREMIUM SHALL
BE $200,000).


3.                                      MISCELLANEOUS.


3.1.         TERMINATION.  THE PARTIES MAY TERMINATE THIS AGREEMENT AT ANY TIME
BY GIVING WRITTEN NOTICE TO THE OTHER PARTY; PROVIDED, HOWEVER, THAT THE COMPANY
MAY NOT TERMINATE THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BUYERS.  THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON THE TERMINATION OF
THE MERGER AGREEMENT PURSUANT TO ITS TERMS.


3.2.         ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY INTEREST UNDER THIS
AGREEMENT SHALL BE ASSIGNABLE BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, EXCEPT THAT THE BUYERS MAY FREELY ASSIGN ITS INTEREST UNDER
THIS AGREEMENT TO ANY OF THEIR AFFILIATES.  THIS AGREEMENT SHALL BE BINDING UPON
THE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES AND THE NAME OF A PARTY TO
THIS AGREEMENT APPEARING HEREIN SHALL BE DEEMED TO INCLUDE THE NAMES OF SUCH
PARTY’S SUCCESSORS AND PERMITTED ASSIGNS TO THE EXTENT NECESSARY TO CARRY OUT
THE INTENT OF THIS AGREEMENT.  ANY ASSIGNMENT NOT IN ACCORDANCE WITH THIS
SECTION 3.2 SHALL BE VOID.

2


--------------------------------------------------------------------------------





 


3.3.         FURTHER ACTIONS.  EACH PARTY TO THIS AGREEMENT AGREES TO EXECUTE,
ACKNOWLEDGE AND DELIVER SUCH FURTHER INSTRUMENTS, AND TO DO ALL SUCH OTHER ACTS,
AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO CARRY OUT THE PURPOSES AND INTENT
OF THE AGREEMENT.


3.4.         CORRESPONDENCE AND NOTICES.  CORRESPONDENCE, REPORTS,
DOCUMENTATION, AND ANY OTHER COMMUNICATION IN WRITING BETWEEN THE PARTIES IN THE
COURSE OF ORDINARY IMPLEMENTATION OF THIS AGREEMENT SHALL BE DELIVERED BY HAND,
SENT BY FACSIMILE TRANSMISSION (RECEIPT VERIFIED), OR BY NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE TO THE EMPLOYEE OR REPRESENTATIVE OF THE OTHER PARTY
WHO IS DESIGNATED BY SUCH OTHER PARTY TO RECEIVE SUCH WRITTEN COMMUNICATION.


3.5.         AMENDMENT.  NO AMENDMENT, MODIFICATION OR SUPPLEMENT OF ANY
PROVISION OF THIS AGREEMENT SHALL BE VALID OR EFFECTIVE UNLESS MADE IN WRITING
AND SIGNED BY A DULY AUTHORIZED OFFICER OF EACH PARTY.


3.6.         WAIVER.  NO PROVISION OF THE AGREEMENT SHALL BE WAIVED BY ANY ACT,
OMISSION OR KNOWLEDGE OF A PARTY OR ITS AGENTS OR EMPLOYEES EXCEPT BY AN
INSTRUMENT IN WRITING EXPRESSLY WAIVING SUCH PROVISION AND SIGNED BY A DULY
AUTHORIZED OFFICER OF THE WAIVING PARTY.


3.7.         SEVERABILITY.  IF ANY CLAUSE OR PORTION THEREOF IN THIS AGREEMENT
IS FOR ANY REASON HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THE SAME SHALL
NOT AFFECT ANY OTHER PORTION OF THIS AGREEMENT, AS IT IS THE INTENT OF THE
PARTIES THAT THIS AGREEMENT SHALL BE CONSTRUED IN SUCH FASHION AS TO MAINTAIN
ITS EXISTENCE, VALIDITY AND ENFORCEABILITY TO THE GREATEST EXTENT POSSIBLE.  IN
ANY SUCH EVENT, THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH CLAUSE OF PORTION
THEREOF HAD NEVER BEEN CONTAINED IN THIS AGREEMENT, AND THERE SHALL BE DEEMED
SUBSTITUTED THEREFORE SUCH PROVISION AS WILL MOST NEARLY CARRY OUT THE INTENT OF
THE PARTIES AS EXPRESSED IN THIS AGREEMENT TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.


3.8.         DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE ONLY AND SHALL BE OF NO FORCE OR EFFECT IN CONSTRUING OR
INTERPRETING ANY OF THE PROVISIONS OF THIS AGREEMENT.


3.9.         ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES AND CONTAINS THE
COMPLETE, FINAL AND EXCLUSIVE UNDERSTANDING AND AGREEMENT OF THE PARTIES AND
CANCELS AND SUPERSEDES ANY AND ALL PRIOR NEGOTIATIONS, CORRESPONDENCE,
UNDERSTANDINGS AND AGREEMENTS, WHETHER ORAL OR WRITTEN, BETWEEN THE PARTIES
RESPECTING THE SUBJECT MATTER HEREOF AND THEREOF.


3.10.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH NEED NOT CONTAIN THE SIGNATURE OF MORE THAN ONE
PARTY BUT ALL SUCH COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


3.11.       NO THIRD PARTY RIGHTS OR OBLIGATIONS.  NO PROVISION OF THIS
AGREEMENT SHALL BE DEEMED OR CONSTRUED IN ANY WAY TO RESULT IN THE CREATION OF
ANY RIGHTS OR OBLIGATION IN ANY PERSON NOT A PARTY TO THIS AGREEMENT.


3.12.       GOVERNING LAW.  THIS AGREEMENT, THE RIGHTS OF THE PARTIES AND ALL
CLAIMS ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION HEREWITH, WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS IN EFFECT IN
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO

3


--------------------------------------------------------------------------------





ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.


3.13.       JURISDICTION; VENUE; SERVICE OF PROCESS.


3.13.1. JURISDICTION.  EACH PARTY TO THIS AGREEMENT, BY ITS EXECUTION HEREOF,
(A) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS
OF THE STATE OF DELAWARE FOR THE PURPOSE OF ANY CLAIM BETWEEN THE PARTIES
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, (B)
HEREBY WAIVES TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH CLAIM, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
ANY SUCH CLAIM BROUGHT IN ONE OF THE ABOVE-NAMED COURTS SHOULD BE DISMISSED ON
GROUNDS OF FORUM NON CONVENIENS, SHOULD BE TRANSFERRED OR REMOVED TO ANY COURT
OTHER THAN ONE OF THE ABOVE-NAMED COURTS, OR SHOULD BE STAYED BY REASON OF THE
PENDENCY OF SOME OTHER PROCEEDING IN ANY OTHER COURT OTHER THAN ONE OF THE
ABOVE-NAMED COURTS, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT
BE ENFORCED IN OR BY SUCH COURT AND (C) HEREBY AGREES NOT TO COMMENCE ANY SUCH
CLAIM OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS.  NOTWITHSTANDING THE
PREVIOUS SENTENCE, A PARTY MAY COMMENCE ANY SUCH CLAIM IN A COURT OTHER THAN THE
ABOVE-NAMED COURTS SOLELY TO SEEK PRE-LITIGATION ATTACHMENT OF ASSETS OR
PRELIMINARY INJUNCTION RELIEF PRIOR TO LITIGATION ON THE MERITS IN THE
ABOVE-NAMED COURTS OR FOR THE PURPOSE OF ENFORCING AN ORDER OR JUDGMENT ISSUED
BY ONE OF THE ABOVE-NAMED COURTS.


3.13.2. VENUE.  EACH PARTY AGREES THAT FOR ANY CLAIM BETWEEN THE PARTIES ARISING
IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, SUCH PARTY BRING
CLAIMS ONLY IN THE STATE OF TEXAS.  EACH PARTY FURTHER WAIVES ANY CLAIM AND WILL
NOT ASSERT THAT VENUE SHOULD PROPERLY LIE IN ANY OTHER LOCATION WITHIN THE
SELECTED JURISDICTION.


3.13.3. SERVICE OF PROCESS.  EACH PARTY HEREBY (A) CONSENTS TO SERVICE OF
PROCESS RESPECTING ANY CLAIM BETWEEN THE PARTIES ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS AGREEMENT IN ANY MANNER PERMITTED BY DELAWARE
LAW, (B) AGREES THAT SERVICE OF PROCESS MADE IN ACCORDANCE WITH CLAUSE (A) OR
MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS
SPECIFIED PURSUANT TO SECTION 3.4, WILL CONSTITUTE GOOD AND VALID SERVICE OF
PROCESS IN ANY SUCH CLAIM AND (C) WAIVES AND AGREES NOT TO ASSERT (BY WAY OF
MOTION, AS A DEFENSE, OR OTHERWISE) IN ANY SUCH CLAIM ANY CLAIM THAT SERVICE OF
PROCESS MADE IN ACCORDANCE WITH CLAUSE (A) OR (B) DOES NOT CONSTITUTE GOOD AND
VALID SERVICE OF PROCESS.


3.14.       WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN

4


--------------------------------------------------------------------------------





EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


3.15.       SPECIFIC PERFORMANCE.  THE PARTIES TO THIS AGREEMENT AGREE THAT IF
ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH
THEIR SPECIFIC TERMS, OR WERE OTHERWISE BREACHED, IRREPARABLE DAMAGE MAY OCCUR
WHICH WOULD BE EXTREMELY IMPRACTICAL OR DIFFICULT TO MEASURE AND THAT AS A
RESULT NO ADEQUATE REMEDY OF LAW MAY EXIST; ACCORDINGLY THE NON-DEFAULTING
PARTY, IN ADDITION TO ANY OTHER AVAILABLE RIGHTS OR REMEDIES, SHALL HAVE THE
RIGHT TO SEEK, IN A COURT OF COMPETENT JURISDICTION, SPECIFIC PERFORMANCE OF THE
TERMS OF THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

CRDENTIA CORP.

 

 

 

 

 

 

By 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MEDCAP PARTNERS L.P.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

C. FRED TONEY

 

 

 

 

 

By

 

 

 

 

 

JAMES D. DURHAM, as sole and separate property

 

 

 

 

 

By

 

 

 

 

 

 

[SIGNATURE PAGE TO RIGHT OF FIRST NEGOTIATION]

 


--------------------------------------------------------------------------------